UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 1 x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-11909 REALMARK PROPERTY INVESTORS LIMITED PARTNERSHIP - II (Exact name of registrant as specified in its charter) Delaware 16-1212761 (State of organization) (IRS Employer Identification No.) 2350 North Forest Road, Getzville, New York 14068 (Address of principal executive offices) (716) 636-9090 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act).Yeso No x EXPLANATORY NOTE We are filing this Amendment No.1 to our Quarterly Report on Form 10-Q for the quarter ended September 30, 2010 (“Quarterly Report on Form 10-Q”), which was filed with the Securities and Exchange Commission on November 15, 2010, to: (i) amend Item 1 - “Financial Statements” to restate our financial statements for the quarter ended September 30, 2010 to record depreciation expense for the periods presented as if the property had been held for use during those periods, and (ii) to make corresponding amendments to the following section Item - 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” (MD&A): Liquidity and Capital Resources and Results of Operations. The Audit Committee of our Board of Directors (or persons performing the equivalent function), after discussions with the SEC, concluded that the Quarterly Report on Form 10-Q for the period ended September 30, 2010 should be restated to record depreciation expense. 2 Part 1 - FINANCIAL INFORMATION Item 1 - Financial Statements Condensed Balance Sheets (Unaudited) September 30, December 31, Assets 2010 2009 (As restated) (As restated) Property and equipment, at cost $4,863,356 4,863,356 Less accumulated depreciation (3,811,310) (3,789,704) 1,052,046 1,073,652 Equity interest in unconsolidated joint ventures in excess of investment 1,162,962 1,133,045 Cash and equivalents 279,582 341,890 Accounts receivable 25,211 9,854 Receivable from affiliates 592,589 604,589 Other assets 61,178 31,725 Total assets $3,173,568 3,194,755 Liabilities and Partners' Equity Accounts payable and accrued expenses 49,161 39,964 Security deposits and prepaid rent 75,532 88,026 Partners' equity 3,048,875 3,066,765 Total liabilities and partners' equity $3,173,568 3,194,755 3 Condensed Statements of Operations (Unaudited) Three months ended Sept. 30, Nine months ended Sept. 30, 2010 2009 2010 2009 (As restated) (As restated) (As restated) (As restated) Rental income $159,832 160,057 493,853 485,208 Other income 986 1,975 11,900 6,824 Total income 160,818 162,032 505,753 492,032 Property operating costs 137,112 133,210 383,406 397,219 Administrative expense - affiliates 29,242 22,434 68,154 70,072 Other administrative expenses 19,975 24,389 80,394 75,944 Depreciation 7,202 7,202 21,606 21,606 Total expenses 193,531 187,235 553,560 564,841 Loss before equity in earnings of unconsolidated joint ventures (32,713) (25,203) (47,807) (72,809) Equity in earnings of unconsolidated joint ventures 10,480 10,451 29,917 31,342 Net loss $(22,233) (14,752) (17,890) (41,467) Net loss per limited partnership unit $(2.16) (1.43) (1.74) (4.02) Weighted average limited partnership units outstanding 10,000 10,000 10,000 10,000 4 Condensed Statements of Cash Flows (Unaudited) Nine months endedSept. 30, 2010 2009 (As restated) (As restated) Cash used in: Operating activities: Net loss $(17,890) (41,467) Adjustments: Depreciation 21,606 21,606 Equity in earnings of joint ventures (29,917) (31,342) Other, principally changes in other assets and liabilities (36,107) (1,872) - Net cash used in operating activities (62,308) (53,075) Cash and equivalents at beginning of period 341,890 347,423 Cash and equivalents at end of period $279,582 294,348 5 Notes to Financial Statements Nine months ended September 30, 2010 and 2009 (Unaudited) Organization Realmark Property Investors Limited Partnership - II (the Partnership), a Delaware Limited Partnership was formed on March 25, 1982, to invest in a diversified portfolio of income producing real estate investments.The general partners are Realmark Properties, Inc. (the corporate general partner) and Joseph M. Jayson (the individual general partner). Joseph M. Jayson is the sole stockholder of J.M. Jayson & Company Inc. Realmark Properties, Inc. is a wholly-owned subsidiary of J.M. Jayson & Company, Inc. Under the partnership agreement, the general partners and their affiliates receive compensation for services rendered and reimbursement for expenses incurred on behalf of the Partnership. Restatement of Financial Statements In this Amendment No. 1, we have restated our previously issued financial statements and related disclosures for the quarter ended September 30, 2010, to record depreciation expense for the quarter, previous quarters and year ended December 31, 2009.According to generally accepted accounting principles, the partnership has not met the available for sale criteria for it properties marketed for sale.Generally accepted accounting principles require that property be reclassified as held and used if the property is not available for sale at a price that is reasonable in relation to its current fair value. The following tables summarize the effect of the restatement on the specific items presented in our financial statements included in our Quarterly Report on Form 10-Q for the quarter ended September 30, 2010. September 30, September 30, 2010 2010 (As previously Condensed Balance Sheet reported) (As restated) Accumulated depreciated $ 2,531,480 3,811,310 Total assets $ 4,453,398 3,173,568 Partners’ equity $ 4,328,705 3,048,875 Threemonths Ninemonths Threemonths Nine months ended ended ended ended September 30, September 30, September 30, September 30, 2010 2010 2010 2010 (As previously Condensed Statements ofOperations reported) (As restated) Depreciation $ - - 7,202 21,606 Net income (loss) $ (15,031) 3,716 (22,233) (17,890) Net income (loss) per limited partnership unit $(1.46) .36 (2.16) (1.74) September 30, September 30, 2010 2010 (As previously Condensed Statements of Cash Flows reported) (As restated) Net Income (loss) $ 3,716 (17,890) Depreciation $ - 21,606 6 Notes to Financial Statements Nine months ended September 30, 2010 and 2009 (Unaudited) Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the instructions to Form 10-Q. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. The balance sheet at December 31, 2009 has been derived from the audited financial statements (as restated) at that date. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation, have been included. The Partnership’s significant accounting policies are set forth in its December 31, 2009 Form 10-K. The interim financial statements should be read in conjunction with the financial statements included therein. The interim results should not be considered indicative of the annual results. Property and Equipment At September 30, 2010, the Partnership owned and operated an office complex in Michigan (Northwind Office Park), and was a partner in two joint ventures. It has a 50% interest in Research Triangle Industrial Park Joint Venture with the other 50% owned by Realmark Property Investors Limited Partnership - VI A (RPILP - VI A), an entity affiliated through common general partners. Investment in Research Triangle Industrial Park Joint Venture The Partnership has a 50% interest in Research Triangle Industrial Park Joint Venture (the Venture) with Realmark Property Investors Limited Partnership – VI A (RPILP – VI A), an entity affiliated through common general partners.The joint venture owned and operated the Research Triangle Industrial Park West, an office/warehouse facility in Durham, North Carolina, which was sold in December 2006.The joint venture agreement provides that any income, loss, gain, cash flow, or sale proceeds be allocated 50% to the Partnership and 50% to RPILP – VI A.Summary financial information of the Venture follows: Balance Sheet Information (Unaudited) September 30, December 31, 2010 2009 Assets: Cash and equivalents $1,261,272 1,344,645 Receivable from affiliates 1,068,798 1,012,490 Accrued interest receivable 316,891 253,513 Total assets $2,646,961 2,610,648 Liabilities: Accounts payable and accrued expenses 25 - Payable to affiliates 533,120 556,666 Total liabilities 533,145 556,666 Partners' equity: The Partnership 1,056,908 1,026,991 RPILP - VI A 1,056,908 1,026,991 Total partners' equity 2,113,816 2,053,982 Total liabilities and partners' equity $2,646,961 2,610,648 7 Operating Information (Unaudited) Three months ended Sept. 30, Nine months ended Sept. 30, 2010 2009 2010 2009 Income - interest income $21,126 21,126 63,378 63,378 Expenses: Interest 166 224 639 660 Administrative - - 2,905 34 Total expenses 166 224 3,544 694 Net income $20,960 20,902 59,834 62,684 Allocation of net income: The Partnership 10,480 10,451 29,917 31,342 RPILP - VI A 10,480 10,451 29,917 31,342 $20,960 20,902 59,834 62,684 PART I - Item 2. Management’s Discussion and Analysis of Financial Condition and Result of Operations Restatement of Financial Statements In this Amendment No. 1, we have restated our previously issued financial statements and related disclosures for the quarter ended September 30, 2010, to record depreciation expense for the quarter, previous quarters and year ended December 31, 2009.Previously, the partnership did not record depreciation expense, but has restated the financial statements to record depreciation expense back to January 1, 2001.We are also making corresponding amendments to the following section of MD&A: Liquidity and Capital Resources and Results of Operations. Liquidity and Capital Resources Effective January 1, 2001, management began formally marketing all remaining properties in the Partnership for sale. The Partnership continues to maintain a cash position adequate to fund capital improvements. Cash decreased approximately $62,000 and $53,000 during the nine month periods ended September30, 2010 and 2009, respectively. The Partnership made no distributions to limited partners in the first nine months of 2010 and 2009. In accordance with the settlement of the lawsuit (Part II, Item 1), it is anticipated that with the sale of the remaining property and joint ventures, the Partnership may be in a position to make distributions to the limited partners. Results of Operations As compared to the first nine months of 2009, the Partnership's income, excluding equity in earnings from joint ventures, increased approximately $25,000 from a net loss of $72,000 in 2009 to net loss of $47,000 in 2010. Total income for the nine months ended September 30, 2010increased approximately $14,000 when compared to the same period in 2009.A increase in monthly rents resulted in an increase in rental income of approximately $9,000, while other income increased approximately $6,000.Total expenses decreased approximately $11,000.Property operations decreased approximately $13,000 due to a decrease in contracted services and payroll expense during the nine months ended September 30, 2010.Other administrative expense increased approximately $4,000 due to a increase in legal and other professional expenses. Administrative expense to affiliates decreased approximately $2,000 due to a decrease in portfolio reimbursed expenses. 8 PART I - Item 3.Quantitative and Qualitative Disclosures About Market Risk The Partnership’s cash equivalents are short-term, interest-bearing bank accounts. PART I - Item 4.Controls and Procedures Disclosure Controls and Procedures: The Partnership’s management, with the participation of the Partnership’s Individual General Partner, Principal Executive Officer and Principal Financial Officer, has evaluated the effectiveness of the Partnership’s disclosure controls and procedures (as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended) as of the end of the period covered by this report. Based on such evaluation, the Partnership’s Individual General Partner, Principal Executive Officer and Principal Financial Officer have concluded that, as of the end of such period, the Partnership’s disclosure controls and procedures are effective. Internal Control Over Financial Reporting: There have been no significant changes in the Partnership’s internal control over financial reporting (as defined in Rule 13a-15(f) under the Securities and Exchange Act of 1934, as amended) during the fiscal quarter to which this report relates that have materially affected, or are reasonably likely to materially affect, the Partnership’s internal control over financial reporting. Management assessed the effectiveness of our internal control over financial reporting as of September 30, 2010. In making this assessment, our management used the criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). PART II - OTHER INFORMATION Item 1.Legal Proceedings As previously reported, the Partnership, as a nominal defendant, the General Partners of the Partnership and of affiliated public partnerships (the “Realmark Partnerships”) and the officers and directors of the Corporate General Partner, as defendants, had been involved in a class action litigation in New York State court.The Partnership’s settlement of this litigation was described in its Annual Report on Form 10-K for the year ended December 31, 2009. Item 5.Other Information Reports on Form 8-K None. Item 6.Exhibits 31. Certification Pursuant to Rule 13a-14(a), as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32. Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 9 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. REALMARK PROPERTY INVESTORS LIMITED PARTNERHIP - II January21, 2010 /s/ Joseph M. Jayson Date Joseph M. Jayson, Individual General Partner, Principal Executive Officer and Principal Financial Officer 10
